Citation Nr: 1446870	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  08-29 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral inguinal hernia disability, to include abdominal pain and numbness, and hernia-related scars.

2.  Entitlement to service connection for hypertension.
 
3.  Entitlement to an initial disability rating greater than 20 percent for benign prostatic hypertrophy.

4.  Entitlement to an increased initial evaluation for generalized anxiety disorder, evaluated as 30 percent disabling prior to August 22, 2013, and as 70 percent disabling thereafter.  
 
5.  Entitlement to higher initial disability ratings for all service-connected scars, to include right knee scars with skin irritation, right ring finger scar with skin irritation, laceration scar on scalp with skin irritation, lower lip scar, and left knee scar with skin irritation.
 
6.  Entitlement to an initial compensable disability rating for skin tags and moles.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to July 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, dated in May 2007 and September 2008.  

In May 2013, the Board denied multiple claims, to include claims for service connection for "a bilateral inguinal hernia disability, to include abdominal pain and numbness, and hernia-related scars," and hypertension; the Board also denied a claim for an initial disability rating greater than 20 percent for benign prostatic hypertrophy.  At that time, the Board remanded the issues of entitlement to an increased initial evaluation for generalized anxiety disorder, and for higher disability ratings for all service-connected scars, to include right knee scars with skin irritation, right ring finger scar with skin irritation, laceration scar on scalp with skin irritation, lower lip scar, left great toe surgical scars, and left knee scar with skin irritation.  

In December 2013, the Appeals Management Center granted the Veteran's claim for an increased initial evaluation for service-connected generalized anxiety disorder, which had been evaluated as 10 percent disabling, to the extent that it assigned a 30 percent rating as of August 1, 2006 (i.e., as of the date of service connection), and a 70 percent rating as of August 22, 2013.  

However, since this increase did not constitute a full grant of the benefit sought, the increased initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The appellant appealed the Board's May 2013 denials of his claims to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2014, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion (JMR) requesting that the Court vacate the Board's May 2013 decision, to the extent that it denied the claims for service connection for a bilateral inguinal hernia disability, to include abdominal pain and numbness, and hernia-related scars, and hypertension, and denied the claim for an initial disability rating greater than 20 percent for benign prostatic hypertrophy.  The Joint Motion indicates that all no other issues decided by the Board in May 2013 remain on appeal.  

In May 2014, the Court issued an Order vacating the May 2013 Board decision, to the extent that it denied the claims for service connection for a bilateral inguinal hernia disability, to include abdominal pain and numbness, and hernia-related scars, and hypertension, and denied the claim for an initial disability rating greater than 20 percent for benign prostatic hypertrophy.  

In March 2013, the Veteran presented sworn testimony in support of his claim during a hearing held in Washington DC before the undersigned Veteran's Law Judge.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion shows that it was agreed that the Board had erred in "not addressing Appellant's request for a hearing before VA's Regional Office ("RO") in additional to his hearing before the Board in March 2013."  It was noted that the Veteran had expressed a desire to appear before a Decision Review Officer (DRO) in April 2008.  Citing Veteran's VA Form 21-4138, received in April 2008; Veteran's statements, received in March 2011 and February 2013 (unclear what statement is being cited).  The Joint Motion indicates that the Veteran is to be afforded a hearing before a DRO, notwithstanding the fact that the Veteran had a hearing before the Board in March 2013, five years after he requested a hearing.

The Board recalls the hearing of the Veteran clearly (a transcript is of record) which addressed, among other topics, a Statement of the Case dated July 2008 that cited 36 issues.  The Veteran's request for a hearing before the Board was postponed by the Veteran twice.

The Veteran in his June 2011 request for hearing before the Board made no reference to his April 2008 request.  At the hearing before the Board, which was highly extensive (the transcript is 82 pages), the Veteran or his representative made no request that his case be returned to the RO for a hearing before the DRO.  The details of the hearing were highly wide-ranging as both the Veteran and the undersigned attempted to determine which issues the Veteran was appealing.  It does not appear that in the Veteran's extensive statements that he ever requested, or wanted, two hearings, one at the RO and one at the Board, as appears to be indicated within the JMR (see page four of the JMR).  In March 2011, the Veteran's representative stated that the case was ready for BVA review, citing no request for a hearing at the RO.     


Notwithstanding, the case must be remanded in light of the JMR.

Beyond the above, the Veteran has been found to be at 100 percent disabled due to his service connected disabilities since 2006.

At the hearing held before the Board, the Veteran indicated he was working (Transcript at page 43).

This case has been pending for at least eight years.  

The finding of the JMR creates another difficulty before the Board regarding issues that were not before the Court:  The issues that were remanded by the Board in May 2013.   

Inasmuch as the issues that were remanded by the Board in May 2013, i.e., the issues of entitlement to an increased initial rating for generalized anxiety disorder, and for higher disability ratings for all service-connected scars, to include right knee scars with skin irritation, right ring finger scar with skin irritation, laceration scar on scalp with skin irritation, lower lip scar, left great toe surgical scars, and left knee scar with skin irritation, were on appeal at the time of the Veteran's requests for a hearing before a DRO, these issues must also be deferred pending this unique JMR.

As such, the appellant must be provided an opportunity to present testimony at a DRO hearing before the Board may proceed with appellate review.  See 38 C.F.R. §§ 3.103(c), 20.1507 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a DRO hearing at the RO.  The appellant and his representative must be provided proper notice of the date and time of the scheduled hearing and the notification must be documented in the claims file.  If the appellant no longer desires the requested hearing, a signed writing to that effect must be placed in the claims file.  

2.  After completing the requested action and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the appellant and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



